DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the recitations, “The present invention is…” is improper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 5 are unclear as to what they are limiting as they appear to be already captured in claim 1’s recitations.  
	Applicant has amended claims 4 and 5 but they still only recite what is already captured by claim 1.  The simplest correction is to cancel/delete these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5351722 (Mamiliano).
Regarding claim 1, ‘722 discloses: (the preamble of claim 1is considered to be intended use that does not have any patentable weight)
the apparatus comprising:
a rotary chain (53), the rotary chain holds bias holders (52), each bias holder supports bias strand under tension, the bias strand extending from bias holder in downstream direction;
a plurality of rapiers (36 and 37) configured to engage at least one of plurality of bias holders (pickers are disclosed as inserting weft yarns through the sheds formed between yarns held by holders 52 so they do ‘engage’ as claimed);
and,
needles 27 are on actuators as in fig. 5) disposed to lift the bias holders in upward direction for desired woven structure.
	The only limitation not disclosed fully is the plurality of rotary chains.  So the only difference is the claimed recitation of plural rotary chains.
	The MPEP is clear:
	Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
	Therefore it would have been obvious to one of ordinary skill in the art of weaving technology at the time of filing the invention to modify the loom of Mamilano to further include a duplicate rotary chain which would provide added manufacturing capacity to the loom already taught by Mamilano.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5351722 (Mamiliano) in view of US 20020166598 (Debaes et al.) and further in view of US 20190226127 (Moeneclaey et al.).
‘722 as cited above does not teach claims 2 or 3.

“As for the machine, the various guide, support, drive, transfer and timing members may be replaced with equivalent devices…”
In regards to claim 2, ‘722 also does teach the bias holder holding the bias yarn under tension as part of a bias weaving machine to hold the bias strand.  ‘722 does not teach the holder comprising two plates of laminated material.
However, ‘598 does teach a yarn gripping device comprising two plates of suitable material to hold the bias strand securely without damaging the yarn during the process.
‘598 does not teach the yarn gripper being made of laminated material.
However, ‘127 does teach, “The gripper band formed as one single, integral structure from composite material has a homogeneous structure, this means a structure of the same nature or composition. Joints, in particular glued joints, and/or connection surfaces between individual parts of the gripper band and/or between different materials used when forming prior art gripper bands, which typically are weak points of an element along which in use fractures may occur due to vibrations, bending forces, shear stresses, stress concentrations or other loads, are avoided”.; and “the term composite material refers to a material made from two or more constituent materials having different physical and/or chemical properties. Composite materials are composed in particular of a number of layers of impregnated fabric bounded on top of each other to form a whole.”, which is a ‘laminated material’.
Therefore it would have been obvious to one of ordinary skill in the art of weaving technology at the time of filing the invention to modify the loom components of Mamilano to include the teachings above from Debaes et al. and Moeneclaey et al. so as to result in a loom with a yarn holding member that includes two plates of suitable material to hold the bias strand securely without damaging the yarn during the process and further  from a laminated material which in use avoids fractures that may occur due to vibrations, bending forces, shear stresses, stress concentrations or other loads.
In regards to claim 3, the combined teachings cited above do teach two plates for holding the bias yarns but are not cited as teaching the claimed spring for providing the holding force.
However, Debaes et al. does teach the two surfaces for a yarn holder that does use spring force to provide simple, effective holding force between the two surfaces.
Therefore it would have been obvious to one of ordinary skill in the art of weaving technology at the time of filing the invention to further modify the loom components of the combined teachings above to further include spring force actuation between the two yarn holding surfaces so as to provide simple, effective holding/actuation forces to the yarn holding surfaces.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant has not fully corrected the abstract as stated above.

Assertions regarding the differences in operation in the table and in instant remarks are not elements actually required by the claims.  The claims are in “comprising” or open format, the MPEP 2111.03 is clear: 
“ I.    COMPRISING
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" Id.”
Arguments and assertions presented in the table are irrelevant until such limitations are actually required by the claim language.
The rejections only need to disclose and/or teach what is actually required by the claims.
The rejection as previously stated discloses and/or teaches what is actually claimed.
The propriety of assertions presented may or may not be true but until those assertions are actually present in the claims they are irrelevant and therefore incorrect with respect to US patent examination procedure.
The examiner has shown in previous and repeated actions how all claimed limitations are addressed.  Assertions only rely on the idea that the claimed device is ‘totally different’ so they can not disclose/teach what is claimed.  This is not evidence, these are only anecdotal remarks.
Assertions do not address the office action specifically, they only attempt to show why applicant thinks they are ‘different’.  The arguments do not speak specifically to the office action rejections as presented.  
Assertions do not present any legal underpinnings regarding how the 103 rejections are incorrect.  A statement that an element is “never and can never be” modified is not a correct argument as any item can in fact be modified.
The rejections remain and are considered to be proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732